Exhibit 10(x)

ONCOR ELECTRIC DELIVERY COMPANY LLC

Executive Severance Plan and Summary Plan Description

Effective February 15, 2011

INTRODUCTION

This document constitutes the Oncor Electric Delivery Company LLC’s Executive
Severance Plan, effective February 15, 2011 (the “Executive Severance Plan” or
the “Plan”), as well as the Summary Plan Description for the Executive Severance
Plan.

The principal purpose of the Executive Severance Plan is to provide certain
benefits, described herein, to eligible executive management personnel of the
Company and its subsidiaries upon their termination of employment in accordance
with the terms and subject to the conditions set forth herein.

The Company expressly reserves the right at any time, and from time to time, for
any reason in the Company’s sole discretion, to change, modify, alter or amend
this Plan in any respect and to terminate this Plan in full. All provisions of
this Plan relating to other employee benefit plans of the Company, or any of the
Company’s affiliates, are expressly limited by the provisions of such other
employee benefit plans. The provisions of this Plan may not grant or create any
rights other than as expressly provided for under such other employee benefit
plans.

KEY TERMS

 

Agreement and Release:   A legal document prepared by the Company which must be
signed and dated and unrevoked as a condition to participating in the Plan.
Cause   As such term may be defined in any employment agreement or
change-in-control agreement in effect at the time of termination of employment
between the Participant and the Company, or, if there is no such employment or
change-in-control agreement, “Cause” means, with respect to a Participant: (i)
if, in carrying out his or her duties to the Company, Participant engages in
conduct that constitutes (a) a breach of his or her fiduciary duty to the
Company, its Subsidiaries or their shareholders (including, without limitation a
breach or attempted breach of the restrictive covenants under this Plan), (b)
gross neglect or (c) gross misconduct resulting in material economic harm to the
Company or its Subsidiaries, taken as a whole, or (ii) upon the indictment of
the Participant, or the plea of guilty or nolo contendere by Participant to, a
felony or a misdemeanor involving moral turpitude. COBRA:   The Consolidated
Omnibus Budget Reconciliation Act of 1985, which sets forth certain requirements
regarding continued health care benefit coverage.



--------------------------------------------------------------------------------

COBRA Rate:    The required premium for coverage under COBRA. Code:    The
Internal Revenue Code of 1986, as amended. Committee:    The Organization &
Compensation Committee of the Board of Directors of the Company. Company:   
Oncor Electric Delivery Company LLC, a Delaware limited liability company.
ERISA:    The Employee Retirement Income Security Act of 1974, as amended.
Executive Team:    The Executive Team shall be comprised of the Chief Executive
Officer of the Company and the employees that constitute the senior leadership
team and leadership team, as determined in accordance with the Company’s
internal organizational structure; provided that the Company may determine the
specific members of the Executive Team from time to time, and at any particular
time. Plan Administrator:    Oncor Electric Delivery Company LLC. Term:    The
period beginning on the above Plan effective date and ending at the time that
this Plan is superseded or terminated by action of the Committee.

Eligibility to Participate in the Plan

 

•  

Who is eligible to participate in the plan?

You are eligible to participate in the Executive Severance Plan, and are
referred to herein as a “Participant,” if: (1) immediately prior to the time of
your termination, you are designated by the Company as a member of its Executive
Team; (2) the Company terminates your employment during the Term of this
Executive Severance Plan involuntarily for reason(s) other than: (a) Cause (as
defined herein); (b) participation in the EFH Long-Term Disability Income Plan,
or any successor plan; or (c) in connection with a transaction of any kind
involving the Company or any of its affiliates if you are offered employment
with an acquiring, succeeding or other entity involved in or related to such
transaction; (3) you are not eligible for severance benefits under any other
plan or program of the Company, or pursuant to an employment or other agreement
with the Company; and (4) you agree to all of the terms and conditions of this
Executive Severance Plan, including signing and not revoking the Agreement and
Release in the form provided by the Company.

Notwithstanding any other provision of this Plan, in the event of a Change in
Control of the Company (as defined in the Company’s Executive Change in Control
Policy), severance benefits for Eligible Executives under the Executive Change
in Control Policy will be provided under the terms of such policy and not this
Plan. In this connection, it is the intent of the Company that employees not be
eligible for duplicate severance benefits under multiple plans.

 

2



--------------------------------------------------------------------------------

Upon notification by the Company of your eligibility for this Executive
Severance Plan, you will have a period of forty-five (45) days to consider
whether you wish to execute the Agreement and Release and thus be eligible to
receive the benefits provided for herein (provided the remaining eligibility
requirements are satisfied, as described above). In order to participate in this
Plan, you must sign and date the Agreement and Release, and provide the
completed Agreement and Release to the Company’s representative or department
designated in the Agreement and Release within such forty-five (45) day period.

 

•  

If I execute the Agreement and Release and am considered eligible to participate
in the Executive Severance Plan will I have a chance to reconsider my decision?

Yes, you will have a period of seven (7) days following the date you sign the
Agreement and Release to revoke your acceptance of the Agreement and Release
(the “Revocation Period”). To effectively revoke, you must deliver or mail a
written statement to the Company’s Human Resources Department, in care of the
Senior Vice President, Human Resources, within this Revocation Period notifying
the Company of your decision. If you effectively revoke the Agreement and
Release, you will no longer be entitled to receive the severance benefits under
the Executive Severance Plan.

 

•  

What is considered to be a for “Cause” termination for purposes of this
Executive Severance Plan?

You will not be eligible for benefits under this Executive Severance Plan if
your termination is for Cause, which is defined above.

Benefits Available Under this Executive Severance Plan

 

•  

What benefits will I receive if I participate in this Executive Severance Plan?

A Participant who is covered under this Executive Severance Plan will receive
the following benefits:

 

  1. Severance Payment

Participants in this Executive Severance Plan will receive a one-time lump sum
cash severance payment in an amount equal to the greater of: (i) a multiple of
the Participant’s annualized base salary, such multiple to be based on the
Participant’s position with the Company immediately prior to the termination as
set forth in the following table plus, (ii) the Participant’s target annual
incentive award for the year of the termination, or (iii) the amount determined
under the Oncor Severance Plan for non-executive employees.

 

Position

 

Multiple of Base Salary

plus

Target Annual Incentive

Chief Executive Officer   2x Member of Executive Team   1x

The severance payment will be paid to the Participant sixty (60) days after his
or her termination (the “Payment Date”), provided that the Participant has
delivered to the

 

3



--------------------------------------------------------------------------------

Company, prior to the Payment Date, a signed and unrevoked Agreement and
Release. If the Participant has not delivered to the Company a signed and
unrevoked Agreement and Release prior to the Payment Date, the severance payment
will not be paid to the Participant. The severance payment will be subject to
all applicable tax withholdings and, to the extent permitted by Code
Section 409A, may also be reduced by the amount of any obligations which the
Participant owes to the Company. Such obligations may include, but not be
limited to, some or all of the following:

 

  (1) The entire balance, if any, owed under the Company’s appliance purchase
plan, energy conservation program or employee relocation plan; and

 

  (2) Any amounts owed on Company issued or sponsored travel or credit cards or
any other expenses or payments for which the Company should be reimbursed.

 

  2. Health Care Benefits

Participants who, under the terms and conditions of the applicable health care
plans covering them immediately prior to their severance, are eligible for
retiree health care coverage will be able to participate in, and receive, such
retiree health care coverage subject to the terms and conditions of the relevant
health care plan documents as they may be amended (or terminated) from time to
time. Participants who are not eligible for, or who do not choose coverage
under, the Company’s retiree health care coverage, will be eligible for
continued health care coverage under the Company’s health care plans for the
period set forth in the following table. The required contribution by the
Participant for such continued coverage will be the applicable employee rate,
for the period shown in the following table, unless and until the end of such
period, or until the Participant becomes eligible for coverage for a particular
type of benefit through employment with another employer, at which time the
required contribution for continuing such benefit coverage hereunder shall be
the applicable COBRA Rate for such benefit. The period of continued health care
coverage provided for herein shall run concurrently with the Participant’s
available COBRA coverage period.

 

Position

 

Period of Continued
Health Care Coverage

Chief Executive Officer

  18 months

Member of Executive Team

  18 months

If the Participant is covered under the Company’s health care plans through the
end of such eighteen (18) month period and the Participant is not eligible for
coverage for a particular type of benefit through employment with another
employer, then such Participant may, at the end of such eighteen (18) month
period, continue participation in the Company’s health care plans at the
applicable COBRA Rate for such coverage for the period in the following table:

 

Position

 

Period of Subsidized

Premium for

Health Care Coverage

Chief Executive Officer

  18 Months

Member of Executive Team

  6 Months

 

4



--------------------------------------------------------------------------------

The Company shall reimburse the Participant, on a monthly basis, in an amount
equal to the difference between the applicable employee rate for such health
care coverage and the COBRA Rate paid by the Participant for that coverage
during such subsequent coverage period.

 

  3. Outplacement Assistance

Participants will be eligible for reimbursement by the Company of reasonable
expenses incurred for outplacement services performed by an independent
executive outplacement consulting firm selected by the Company, for up to the
period set forth in the following table, and the cost of outplacement services
shall be paid or reimbursed no later than the end of the second year following
the year in which the Participant incurred a termination with the Company.

 

Position

 

Period of Outplacement Services

Chief Executive Officer

  18 Months

Member of Executive Team

  1 Year

 

  4. Final Paycheck and Vacation

Participants will receive their final paycheck, as well as pay for unused
vacation, if any, pursuant to the Company’s standard payroll and/or vacation
policy.

 

  5. Other Benefit Plans

Participants will receive any vested, accrued benefits to which they have become
entitled under any of the Company’s employee benefit plans covering the
Participant in accordance with and subject to the respective provisions of such
employee benefit plans as they may be amended from time to time.

 

  6. Non-Raiding

For a period of one (1) year after a termination contemplated in this Plan,
Participants shall not solicit, recruit, induce, encourage or in any way cause
any employee, consultant or contractor then engaged by the Company to terminate
his/her employment or contractual relationship with the Company.

 

  7. Code Section 409A

Notwithstanding any provision of this Plan to the contrary, the time and form of
any payment described in this Plan shall be made in accordance with the
applicable Section of

 

5



--------------------------------------------------------------------------------

the Plan (including expense reimbursements), provided that with respect to
termination of employment for reasons other than death, the payment or benefit
at such time can be characterized as a “short-term deferral” for purposes of
Code Section 409A or as otherwise exempt from the provisions of Code
Section 409A, or if any portion of the payment cannot be so characterized, and
the Participant is a “specified employee” under Code Section 409A, such portion
of the payment shall be delayed until the earlier to occur of the Participant’s
death or the date that is six (6) months and one (1) day following the
Participant’s termination of employment (the “Delay Period”). Upon the
expiration of the Delay Period, all payments delayed pursuant to this Section
shall be paid or reimbursed to the Participant in a lump sum, and any remaining
payments shall be payable at the same time and in the same form as such amounts
would have been paid in accordance with the applicable Section of the Plan. For
purposes of the Plan, the terms “terminate,” “terminated,” “termination,”
“termination from employment,” and variations thereof, as used in this Plan, are
intended to mean a termination of employment that constitutes a “separation from
service” under Code Section 409A.

Except as otherwise permitted under Code Section 409A and the guidance and
Treasury regulations issued thereunder, the time or schedule of any payment or
amount scheduled to be paid pursuant to the Plan may not be accelerated.

Any change, modification, alteration, amendment or termination of this Plan
shall be in compliance with Code Section 409A to the extent applicable.

The Plan and the benefits provided hereunder are intended to comply with Code
Section 409A to the extent applicable thereto. Notwithstanding any other
provision of the Plan to the contrary, the Plan shall be interpreted and
construed consistent with this intent. Notwithstanding the foregoing, the
Company shall not be required to assume any increased economic burden in
connection therewith. Although the Company intends to administer the Plan so
that it will comply with the requirements of Code Section 409A, the Company does
not represent or warrant that the Plan will comply with Code Section 409A or any
other provision of federal, state, local, or non-United States law. Neither the
Company, its subsidiaries, nor their respective directors, officers, employees
or advisers shall be liable to any Participant (or any other individual claiming
a benefit through any Participant) for any tax, interest, or penalties the
Participant may owe as a result of participation in the Plan, and the Company
and its subsidiaries shall have no obligation to indemnify or otherwise protect
any Participant from the obligation to pay any taxes pursuant to Code
Section 409A.

ADMINISTRATIVE INFORMATION

Filing a Claim for Benefits Under the Executive Severance Plan

Claims for benefits under this Executive Severance Plan should be made in
writing to the Company, in care of the Senior Vice President, Human Resources,
1601 Bryan Street, Dallas, Texas 75201. If your claim is denied, a written or
electronic notification of the denial normally will be sent to you within ninety
(90) days of receipt of your claim. The notice will explain:

 

•  

The reasons for the denial,

 

•  

The provisions of this Executive Severance Plan on which it is based,

 

6



--------------------------------------------------------------------------------

•  

Any additional material or information needed to make the claim acceptable and
the reason it is necessary, and

 

•  

The review procedures and the time limits applicable to such procedures,
including a statement that you may have the right to bring a civil action under
Section 502(a) of ERISA following review of the denial.

 

•  

If special circumstances require additional time for processing of the claim,
this initial review period may be extended for up to an additional ninety
(90) days. If an extension is necessary, you will be notified of that fact in
writing prior to the expiration of the initial ninety (90)-day review period.
The extension notice which you receive will:

 

  1. Explain what special circumstances make an extension necessary, and

 

  2. Indicate the date a final decision is expected to be made.

If no response of any kind is received within ninety (90) days of receipt of a
claim, or by the end of an extension period, you should consider the claim
denied. If a claim is denied you or your authorized representative may appeal a
denied claim by submitting a written request to the Company, in care of the
Senior Vice President, Human Resources, 1601 Bryan Street, Dallas, Texas 75201,
for an appeal of the denial, within sixty (60) days of receipt of notice of the
denial. A claimant has the right to:

 

•  

Submit to the Company, for review, written comments, documents, records and
other information relating to the claim;

 

•  

Request, free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claimant’s claim; and

 

•  

A review on appeal that takes into account all comments, documents, records, and
other information submitted by the claimant, without regard to whether such
information was submitted or considered in the initial claim decision.

The Company will make a full and fair review of the appeal and may require
additional documents as it deems necessary in making such a review. A final
decision on the denial will normally be made within sixty (60) days after a
request for a review is received. The Company will send you written or
electronic notification of the decision. If you lose on appeal, the notice will
include the specific reasons for the decision and references to the provisions
of the Plan on which it is based. The notice will also include a statement that
you are entitled to receive, upon request and free of charge, access to copies
of all documents, records and other information relevant to the claim and a
statement that you may have the right to bring an action under Section 502(a) of
ERISA.

If special circumstances require an extension of the review period, the time for
making a final decision may be extended to an additional sixty (60) days. You
will be notified of the extension prior to the expiration of the initial sixty
(60) day review period. The extension notice will explain what special
circumstances make an extension necessary and indicate the date a final decision
is expected to be made.

If you do not file a claim for benefits according to the above procedures or if
you do not appeal an adverse initial decision, the Company may assert that you
have waived any claim for benefits whether asserted in subsequent litigation or
otherwise.

 

7



--------------------------------------------------------------------------------

The time period for the consideration and determination of an appeal time begins
when an appeal is filed, without regard to whether all the information necessary
to make an appeal decision accompanies the filing.

If an extension is necessary because you failed to submit necessary information,
the days from the date the Company sends the extension notice until you respond
to the request for additional information are not counted as part of the appeal
determination period.

Plan Sponsor and Plan Administrator

The Executive Severance Plan is considered an employee welfare severance plan
under ERISA and is part of the Oncor Omnibus Welfare Benefit Plan. It is
sponsored by Oncor Electric Delivery Company LLC. The Plan Administrator is
Oncor Electric Delivery Company LLC, 1601 Bryan Street, Dallas, Texas 75201,
whose telephone number is (214) 486-2000.

The Plan Administrator and its designees, to the extent so designated, are
responsible for the administration of the Executive Severance Plan and each has
all such powers, authority and discretion as may be necessary to implement and
carry out the provisions of the Executive Severance Plan and to interpret and
construe all of the terms, provisions and limitations of the Executive Severance
Plan. Such power, authority and discretion include, but are not limited to, the
power, authority and discretion to: (a) determine all questions regarding
eligibility to participate in the Executive Severance Plan, as well as all
questions regarding the status of particular employees and others in relation to
the Executive Severance Plan; (b) determine all questions regarding eligibility
to receive benefits under the Executive Severance Plan, the date of commencement
and termination of the payment of benefits and the amount of benefits;
(c) interpret and construe all terms, provisions and limitations of the
Executive Severance Plan, including without limitation, any and all doubtful,
disputed or ambiguous provisions; (d) evaluate the compliance by Participants of
their obligations and responsibilities under the Executive Severance Plan; and
(e) promulgate binding rules for the administration and implementation of the
Executive Severance Plan. Any decision made by the Plan Administrator and its
designees is to be final and binding on all parties. No benefits are payable
under this Plan unless approved by the Plan Administrator.

Plan identification

Each of your benefit plans are filed with the United States Department of Labor
under two numbers: the Employer Identification Number (EIN) and the Plan Number
(PN). The EIN for all Oncor Electric Delivery Company LLC benefit plans is
75-2967830. The Executive Severance Plan is part of the Oncor Omnibus Welfare
Benefit Plan and its plan number is 501.

Plan Year

Records for the Plan are kept on a calendar-year basis.

Agent for Service of Legal Process

Any service of legal process about the Executive Severance Plan should be
delivered to General Counsel, Oncor Electric Delivery Company LLC, 1601 Bryan
Street, Dallas, Texas 75201.

 

8



--------------------------------------------------------------------------------

Employee Retirement Income Security Act

As a Participant in the Executive Severance Plan, you are entitled to certain
rights and protections under the Employee Retirement Income Security Act of 1974
(ERISA). ERISA provides that all plan participants shall be entitled to:

 

•  

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as work sites and union halls, all documents governing
the Executive Severance Plan, including a copy of the latest annual report (Form
5500 Series), if required to have been filed by the Executive Severance Plan
with the U.S. Department of Labor and available at the Public Disclosure Room of
the Employee Benefits Security Administration.

 

•  

Obtain, upon written request to the Executive Severance Plan Administrator,
copies of documents governing the operation of the Executive Severance Plan. The
Plan Administrator may make a reasonable charge for the copies.

In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan Participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
benefit or exercising your rights under ERISA.

If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report,
if required to have been filed, from the Plan and do not receive them within 30
days, you may file suit in a Federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator. If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in a
state or Federal court. In addition, if you disagree with the Plan
Administrator’s decision or lack thereof concerning the qualified status of a
domestic relations order or a medical child support order, you may file suit in
Federal court. If it should happen that you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a Federal court. The court will decide who should
pay court costs and legal fees. If you are successful, the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees (for example, if it finds your claim is
frivolous).

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

9



--------------------------------------------------------------------------------

EXECUTED as of the effective date first set forth above.

 

ONCOR ELECTRIC DELIVERY COMPANY LLC By:  

/s/ Debra L. Elmer

  Debra L. Elmer   Senior Vice President, Human Resources

 

10